Broyles, J.
1. In order to recover for personal injuries, in a suit against a railroad company, Avhere the alleged negligence of the company consisted in a negligent movement of its cars, causing a sudden, violent, *690and unusual jerk, by which the plaintiff (who had left her seat and was standing up on the floor, in another part of the car, endeavoring to close an open window) was thrown between the seats of the car and injured, it was incumbent on the plaintiff to show not only that the jerk was sudden, violent, and unusual, but also that it was unnecessary at that time and place. Augusta Railway &c. Co. v. Lyle, 4 Ga. App. 113, 115 (60 S. E. 1075), and cases therein cited; Charleston &c. Ry. Co. v. Boyd, 5 Ga. App. 137, 139 (62 S. E. 714). In such a case the rule is the same as that applied to noises caused by the running of trains. Liability arises from the injuries so caused only when the noises are unusual and unnecessary. Augusta Ry. Co. v. Lyle, supra; Georgia Railroad v. Thomas, 73 Ga. 350; Georgia Railroad v. Carr, 73 Ga. 557; Morgan v. Central Railroad, 77 Ga. 788 (3); Hill v. Rome Street Railroad Co., 101 Ga. 66 (1), 68 (28 S. E. 631); Southern Ry. Co. v. Pool, 108 Ga. 808 (34 S. E. 141); Coleman v. W. & T. Railroad Co., 114 Ga. 386 (40 S. E. 247).
Decided January 27, 1916.
Rehearing denied February 28, 1916.
Action for damages; from city court of Sandersville — Judge Jordan. March 12, 1915.
Safold & Jordan, for plaintiff in error.
Napier, Maynard & Plunkett, A. R. Wright, contra.
(a) It follows that no cause of action is set forth in a petition which alleges in substance that the injuries of the plaintiff were caused by employees of the railroad company in negligently starting its train with a violent, sudden, and unusual jerk, which threw her between the • seats of the train and injured her, there being no allegation that the jerk was tmnecessary at the time and place where it occurred.
2. The court erred in overruling the general demurrer to the petition, and the further proceedings upon the trial were nugatory.

Judgment reversed.